                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                          NO. 7:04-CR-81-H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                      ORDER
                                   )
JASON BALLARD,                     )
                                   )
     Defendant.                    )
                                    )



     This matter is before the court on defendant’s motion for

relief from judgment seeking to amend his presentence report.

Finding no legal basis for the relief requested, the motion [DE

#175] is DENIED.

     This 30th day of April 2020.




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




       Case 7:04-cr-00081-H Document 178 Filed 04/30/20 Page 1 of 1
